 



Exhibit 10.10

AMENDED AND RESTATED RETIREMENT BENEFIT AGREEMENT

       This Amended Retirement Benefit Agreement (the “Agreement”) is entered
into as of the 31st day of December, 2004 (the “Effective Date”) by and between:

Mylan Laboratories Inc., a Pennsylvania corporation, with offices located at
1500 Corporate Drive, Canonsburg, PA 15317 (hereinafter referred to as “Mylan”
or “Company”).

and

Louis J. DeBone, an executive officer of Mylan (hereinafter referred to as
“Executive”).

WHEREAS, the parties entered into a Retirement Benefit Agreement effective
March 14, 1995 (the “Prior Agreement”);

WHEREAS, Executive performs valuable services for the Company;

       WHEREAS, in recognition of his continuing service to Mylan, the Company
wishes to provide Executive with financial assistance with respect to certain
retirement and death; and

       WHEREAS, the parties wish to RESCIND, and REPLACE the Prior Agreement
with this Agreement;

       WITNESSETH THEREFORE that in consideration of the additional benefits
provided for hereunder, the premises and covenants set forth herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:



I.   DEFINITIONS       Whenever used in the Agreement the following terms shall
be defined as follows:



  (a)   “Agreement” shall mean this Retirement Benefit Agreement which is
entered into as of the 2nd day of December, 2004.     (b)   “At-Will” shall mean
with respect to the period of Executive’s employment with Mylan or any
subsidiary thereof, that the Company is under no obligation to continue to
employ Executive for any period of time, and can terminate his employment at any
time without notice, subject to certain statutory and regulatory requirements,
and if applicable, any contractual rights Executive may have; and that Executive
is under no obligation to remain employed by the Company or any subsidiary
thereof.

 



--------------------------------------------------------------------------------



 



  (c)   “Board” shall mean the Board of Directors of the Company.     (d)  
“Change in Control” shall mean:



  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor provision) of 20% or more of either (A) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company or any of its subsidiaries, (ii) any acquisition by
the Company or any of its subsidiaries, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary thereof, (iv) any acquisition by a Person that is permitted to, and
actually does, report its beneficial ownership on Schedule 13G (or any successor
schedule); provided that, if any Person subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor schedule),
then, for purposes of this paragraph, such Person shall be deemed to have first
acquired, on the first date on which such Person becomes required to or does so
report, beneficial ownership of all of the Outstanding Company Common Stock and
Outstanding Company Voting Securities beneficially owned by it on such date or
(v) any acquisition pursuant to a transaction that complies with (3)(A), (3)(B)
and (3)(C) below; or     (2)   Individuals who, as of Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, however, the term “Incumbent Board” as used in this Agreement shall
not include any individual whose initial assumption of office occurs as a result
of or an actual or threatened

2



--------------------------------------------------------------------------------



 



      election contest with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or     (3)   Consummation of a reorganization,
merger, statutory share exchange or consolidation or similar corporate
transaction involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than 50% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and
(C) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially of the Company’s assets
either directly or through one or more subsidiaries); or     (4)   Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company.

3



--------------------------------------------------------------------------------



 



  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.    
(f)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
    (g)   “Mylan” or “Company” shall mean Mylan Laboratories Inc. or any
Successor thereof.     (h)   “NPV” shall mean the sum of the present value at
any given time of the monthly benefits to be paid, using a discount rate equal
to the long-term applicable federal rate then in effect (determined under
Section 1274(d) of the Code), compounded semiannually. For purposes of
calculating NPV where monthly benefits have not yet commenced, it shall be
assumed that such benefits would have commenced immediately.     (i)   “Party”
or “Parties” shall mean the Company or Executive, or both the Company and
Executive depending upon which term is required by the context in which it is
used.     (j)   “Retire” or “Retirement” shall mean the day and date on which
Executive’s employment with the Company is terminated by either Party for any
reason other than death of Executive.     (k)   “Successor” shall mean any
person, partnership, limited partnership, joint-venture, corporation, trust or
any other entity or organization who, subsequent to the Effective Date, comes
into possession of or acquires, either directly or indirectly, all or
substantially all of the Company’s business, assets or voting stock, or the
right to direct the business activities and practices of the Company.



II.   RETIREMENT



  2.1   Upon his Retirement from the Company on or after September 1, 2006 (the
“Full Vesting Date”), Executive shall receive an annual retirement benefit equal
to one hundred and fifty thousand dollars ($150,000) for a period of fifteen
(15) years (the “Retirement Benefit”); provided, however, that if Executive
Retires before the Full Vesting Date, Executive shall be entitled to receive an
annual retirement benefits equal to one-hundred thousand dollars ($100,000) for
a period of ten (10) years (“Partial Retirement Benefit”).     2.2   The
Retirement Benefit shall also become fully vested upon the occurrence of a
Change in Control prior to the Full Vesting Date if Executive is employed by the
Company or any subsidiary thereof immediately prior to the date upon which the
Change in Control occurs.

4



--------------------------------------------------------------------------------



 



  2.3   Should Executive become unable to perform the material and substantial
duties of his position prior to the Full Vesting Date by reason of a mental or
physical incapacity, then, subject to receipt of the determination made pursuant
to Section 2.4, Executive shall be fully vested in his Retirement Benefit. The
date of receipt of such determination shall be considered the date on which the
Retirement Benefit becomes fully vested.     2.4   The certification of a
licensed physician selected by the Company as to Executive’s inability to
perform the material and substantial duties of his position shall be conclusive
with respect to his status regarding the application of Section 2.3 hereof.    
2.5   Except as otherwise provided herein, the Company shall pay the amount due
hereunder in equal or substantially equal monthly installments. Subject to
Article X or as otherwise provided herein, the first payment of the Retirement
Benefit or the Partial Retirement Benefit, as the case may be, shall be made on
the first day of the month following the month in which Executive Retires, and
each subsequent payment shall be made on the first day of each successive month
until Company’s obligations with respect to such payments have been satisfied.



III.   DEATH BENEFIT



  3.1   If, while employed by the Company or any subsidiary thereof, Executive
dies prior to Retirement, the Company shall pay Executive’s beneficiary, in a
lump sum, one million two hundred and fifty thousand dollars ($1,250,000).    
3.2   If Executive Retires, and thereafter dies before having received the
entire Retirement Benefit or Partial Retirement Benefit, as the case may be, the
balance of the payments due thereunder shall be paid to Executive’s beneficiary
in a lump sum payment equal to the NPV of the remaining payments.



IV.   CHANGE IN CONTROL



  4.1   If Executive’s Retirement Benefit becomes vested as a result of a Change
in Control pursuant to Section 2.2 hereof, then upon Executive’s Retirement on
or after such Change in Control, Executive’s Retirement Benefit shall be paid to
Executive in a lump sum payment equal to the NPV of the Full Retirement Benefit.
Subject to Article X, such lump sum payment shall be paid to Executive as soon
as practicable following Retirement.     4.2   If Executive Retires prior to the
date of a Change in Control, then upon occurrence of a Change in Control prior
to Executive’s receipt of the entire Retirement Benefit or Partial Retirement
Benefit, as the case may be, the

5



--------------------------------------------------------------------------------



 



      balance of the payments due hereunder shall be paid to Executive in a lump
sum payment equal to the NPV of the remaining payments. Subject to Article X,
such lump sum payment shall be paid to Executive as soon as practicable
following the occurrence of the Change in Control.     4.3   Upon the occurrence
of a Change in Control, Articles VII (Consulting Services) and VIII (Eligibility
for Payment) hereof shall no longer be of any force and effect.



V.   SUCCESSORSHIP       This Agreement in its entirety shall be binding upon
and enforceable against the Company and its Successors.   VI.   EXECUTIVE
CONDUCT WITH RESPECT TO COMPETITORS



  6.1   Executive agrees that he will not for a one year period commencing on
the date of his Retirement, without the prior written consent of the Company,
directly or indirectly, whether as an employee, officer, director, independent
contractor, consultant, stockholder, partner or otherwise, engage in or assist
others to engage in or have any interest in any business which competes with the
Company in any geographic area in which the Company markets or has marketed its
products during the year preceding Retirement; provided, however, that Executive
shall not be subject to this Article VI, if after the occurrence of a Change in
Control, the Company refuses, fails or disputes any payments to be made to
Executive hereunder, whether or not Executive subsequently receives the payments
contemplated by this Agreement.     6.2   Notwithstanding anything to the
contrary set forth elsewhere herein, stock ownership in a competing business
shall not be a breach of this Agreement, provided such stock is traded on a
national exchange.     6.3   The Parties agree and acknowledge that the time,
scope and geographic area and other provisions of this Agreement have been
specifically negotiated by the Parties, and Executive specifically hereby agrees
that such time, scope and geographic area and other provisions are reasonable
under these circumstances. Executive further agrees that if, despite the express
agreement of the Parties to this Agreement, a court should hold any portion of
this Agreement unenforceable for any reason, the maximum restrictions of time,
scope and geographic area reasonable under the circumstances, as determined by
the court, will be substituted for the restrictions herein which such court may
find to be unreasonable or unenforceable.     6.4   The Parties acknowledge that
the breach of Section 6.1 will be such that the Company will not have an
adequate remedy at law because the rights

6



--------------------------------------------------------------------------------



 



     of the Company under this Agreement are of a specialized and unique
character, and that immediate and irreparable damage will result to the Company
if Executive breaches his obligations under Section 6.1. The Company may, in
addition to any other remedies and damages available, seek an injunction to
restrain any such breach. Executive represents and warrants that his expertise
and capabilities are such that his obligations under Section 6.1 will not
prevent him from earning a living.



VII.   CONSULTING SERVICES



  7.1   During the five (5) year period beginning on the day following
Executive’s Retirement he shall, at the request of the Company, act in the
capacity of a consultant for the Company, performing such services as may be
consistent with those performed by him during Executive’s employment. These
services may be designated by the Board, or its authorized representative, and
shall be reasonable in scope duration and frequency. In no case shall Executive
be required to devote in excess of twenty (20) hours a month to the provision of
consulting services hereunder.     7.2   The Company shall pay Executive for
such consulting services an hourly rate to be determined by the Parties at such
time, but not less than the rate of five hundred dollars ($500) per hour,
payable monthly.     7.3   In addition to the foregoing, the Company shall
reimburse Executive monthly for any and all out-of-pocket expenses incurred by
Executive directly for the benefit of the business of the Company.



VIII.   ELIGIBILITY FOR PAYMENT



  8.1   Any and all payments due hereunder may be denied if not already begun,
or terminated if they have begun, if in the Company’s sole judgment Executive is
either not eligible for such payments, or once such payments have begun is found
to be or found to have been ineligible.     8.2   Executive shall not be
eligible for any payments hereunder if the Company, in its sole discretion,
finds that during or subsequent to his employment with the Company he:



  (a)   breaches, or has breached any term, provision or obligation enumerated
herein;     (b)   committed any act by commission or omission which materially
and substantially adversely affects the Company’s business or reputation; or    
(c)   is convicted of any violation of the Federal Food, Drug and Cosmetic Act,
or the violation of any other statute of material relevance to the Company’s
business.

7



--------------------------------------------------------------------------------



 



  8.3   Should Executive be paid any benefits hereunder and thereafter be found
ineligible, or to have been ineligible, he must return to the Company that
portion of the benefit paid to him for the period of his ineligibility.



IX.   NO PROMISE OF CONTINUED EMPLOYMENT



  9.1   Executive acknowledges his employment with the Company is AT-WILL.



X.   SECTION 409A OF THE CODE       Notwithstanding anything to the contrary
herein, if Executive is a Specified Employee (as defined in Section 409A of the
Code) at the time he would otherwise be entitled to receive any payment
hereunder, any such payment shall be delayed until the earliest date permitted
by Section 409A(a)(2) of the Code.   XI.   RESTRICTION OF ALIENABILITY      
Benefits payable to Executive or beneficiary shall not be subject to assignment,
transfer, attachment, execution, garnishment, sequestration, or any other
seizure under any legal or equitable process, whether on account of Executive’s
or beneficiary’s act or by operation of the law.   XII.   CONTRACT ADMINISTRATOR
      The Vice President of Human Resources, or other officer of Mylan
designated by the Compensation Committee of the Company is hereby named the
contract administrator for purposes of assuring compliance with the terms and
conditions set forth herein.   XIII.   MODIFICATION       This Agreement may not
be changed, amended or otherwise modified other than by a written statement;
provided, such statement is signed by both Parties, expresses their intent to
change the Agreement, and specifically describes such changes.   XIV.   HEADINGS
      Except when referenced in the body of this Agreement article headings are
set forth herein for the purpose of convenience only. Such headings shall not be
considered or otherwise referred to when any question or issue arises with
respect to the application or interpretation of any term or condition set forth
herein.   XV.   COUNTERPARTS       This Agreement may be executed in two or more
counterparts, each of which is to be considered an original, and taken together
as one and the same document.

8



--------------------------------------------------------------------------------



 



XVI.   GOVERNING LAW       Any an all actions between the Parties regarding the
interpretation or application of any term or provision set forth herein shall be
governed by and interpreted in accordance with the substantive laws, and not the
law of conflicts, of the Commonwealth of Pennsylvania. The Company and Executive
each do hereby respectively consent and agree that the courts of Commonwealth of
Pennsylvania shall have jurisdiction, and venue shall properly lie with the
courts of Commonwealth of Pennsylvania, with respect to any and all actions
brought hereunder. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from Executive), to the full
extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest or disagreement (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code. No obligation of the Company
under this Agreement to pay Executive’s fees or expenses shall in any manner
confer upon the Company any right to select or approve any of the attorneys or
accountants engaged by Executive.   XVII.   SINGULAR OR PLURAL       The
singular form of any noun or pronoun shall include the plural when the context
in which such word is used is such that it is apparent the singular is intended
to include the plural and vice versa.   XVIII.   ASSIGNMENT       The Agreement
may not be assigned by either Party, without the written authorization of the
other Party. A Successor shall not be considered an assignee for purposes of
this Article.   XIX.   ENTIRE AGREEMENT       The terms and conditions set forth
herein contain the entire agreement between the Company and Executive, and
supersede any and all prior agreements (including the Prior Agreement) or
understandings (whether express or implied) between the Parties with respect to
the matters set forth herein.   XX.   SURVIVAL       Except as otherwise
provided herein, Articles VI and VII hereof shall survive any expiration or
termination of this Agreement.

9



--------------------------------------------------------------------------------



 



XXI.   TERM       The term of this Agreement shall begin on the Effective Date
and shall end on the date on which Mylan makes the last payment to which it is
obligated hereunder.

           IN WITNESS of their agreement to the terms and conditions set forth
herein the Company and Executive have caused the following signatures to be
affixed hereto, effective as of the date first set forth above:

MYLAN LABORATORIES INC.

             
By:
   /s/ Robert J. Coury        /s/ Louis J. DeBone

           

  Robert J. Coury       Louis J. DeBone

  Vice Chairman and CEO        

10